CHARLES CARROLL, Judge
(dissenting)-
I respectfully dissent. I would agree that where concrete bumper blocks are placed at the forward end of outlined parking spaces in a parking lot maintained by a restaurant operator for the benefit of his customers, their presence does not represent a violation of the duty owed to business invitees to keep the premises in a reasonably safe condition — the duty with which this case is concerned since there is no claim that the defect was latent or hidden.
However, in this lot the parking spaces were irregularly spaced, in a parquet design. That resulted in the concrete bump*11ers being placed adjacent to the mid-point of adjoining spaces. A passenger getting out of a car which parks in a space provided in a parking lot would not expect there would be a concrete end bumper opposite or slightly to the rear of the spot at which he would alight, and so positioned that by taking a step or two backward at a slight angle he' would encounter such obstruction. Here the passenger on alighting encountered such an obstacle within two backward steps. One is not required to look for defects or dangerous conditions when none is to be expected.
I would hold that this case presented a factual question for determination on trial as to whether the design and placing of these bumper strips in the parking lot created a condition of potential hazard such as to constitute a violation of the duty owed by the defendant to the invitee.